                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MONTANA
                                   MISSOULA DIVISION


TANYA GERSH,

                                        Plaintiff,
                                   v.                             Case No.
                                                                  9:17-cv-00050-DLC-KLD
ANDREW ANGLIN, publisher of
the Daily Stormer,

                                        Defendant.




         ACKNOWLEDGEMENT OF ATTORNEY DANIEL J. KRAMER
               OF TERMS OF PRO HAC VICE ADMISSION


                       Daniel J. Kramer, a partner of the law firm of Paul, Weiss, Rifkind,

Wharton & Garrison LLP, files this Acknowledgement of Terms of Pro Hac Vice

Admission, pursuant to this Court’s Order dated August 26, 2020 (the “Order”).


                       The undersigned understands, acknowledges and affirms the terms of

his admission set forth in the Order and will comply with them.




Doc#: US1:13951971v3
                                                                                         2


                       In particular, the undersigned will do his own work; do his own

writing; sign his own pleadings, motions, and briefs; appear and participate

personally; and take steps to register in the Court’s electronic filing system.


                       DATED: August 28, 2020

                                                /s/ Daniel J. Kramer
                                                Daniel J. Kramer
                                                PAUL, WEISS, RIFKIND,
                                                WHARTON & GARRISON LLP
                                                1285 Avenue of the Americas
                                                New York, NY 10019
                                                Phone: (212) 373-3000
                                                Fax: (212) 757-3990
                                                E-mail: dkramer@paulweiss.com




Doc#: US1:13951971v3
